ALLOWANCE
Reasons for Allowance
Claims 1-20 are allowed.
The prior art fails to teach all the limitations of claim 1, including the limitations directed to the optical imaging lens comprising no other lens elements having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements; an optical axis region of the object-side surface of the sixth lens element is convex; a sum of five air gaps from the first lens element to the sixth lens element along the optical axis is represented by AAG; a thickness of the third lens element along the optical axis is represented by T3; a thickness of the sixth lens element along the optical axis is represented by T6; an effective focal length of the optical imaging lens is represented by EFL; a thickness of the fourth lens element along the optical axis is represented by T4; and the optical imaging lens satisfies inequalities: AAG/(T3+T6) > 2.500 and EFL/(T3+T4) >2.700. Claims 2-7 are allowable based upon dependency to respective independent claim 1.
The prior art fails to teach all the limitations of claim 8, including the limitations directed to the optical imaging lens comprising no other lens elements having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements wherein: a sum of five air gaps from the first lens element to the sixth lens element along the optical axis is represented by AAG; a thickness of the third lens element along the optical axis is represented by T3; a thickness of the sixth lens element along the optical axis is represented by T6; a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45; a distance from the image-side surface of the fifth lens element to the object-side surface of the sixth lens element along the optical axis is represented by G56; a thickness of the first lens element along the optical axis is represented by T1; and the optical imaging lens satisfies inequalities: AAG/(T3+T6) 2.500 and EFL/(T3+T4) >2.700. Claims 9-14 are allowable based upon dependency to respective independent claim 8.
The prior art fails to teach all the limitations of claim 15, including the limitations directed to the optical imaging lens comprising no other lens elements having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements wherein: a sum of five air gaps from the first lens element to the sixth lens element along the optical axis is represented by AAG; a thickness of the third lens element along the optical axis is represented by T3; a thickness of the sixth lens element along the optical axis is represented by T6; a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45; a distance from the image-side surface of the fifth lens element to the object-side surface of the sixth lens element along the optical axis is represented by G56; a thickness of the first lens element along the optical axis is represented by T1; and the optical imaging lens satisfies inequalities: AAG/(G45+G56)<2.900 and (G56+T6)/T1<3.100. Claims 16-20 are allowable based upon dependency to respective independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2021 and 12/17/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, (20160033745), the closest prior art found, teaches an optical imaging lens set and an electronic device which includes such an optical imaging lens set.  Specifically speaking, the present invention is directed to an optical imaging lens set of six lens elements with the fifth lens element having an object-side surface with a concave surface, the sixth lens element has an image-side surface with a concave surface, and the sixth lens element being made of plastic, but Chen lacks teaching for the limitations recited above for allowance of claims 1, 8, and 15 .
Additionally, Lai et al. (US 2017/0235103), Huang (US 2019/0056568), Sun (US 2015/0370038), Jhang et al. (US 2017/0307849), and Chen et al. (US 2015/0301312) are cited for being an optical imaging lens assembly having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872